Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20190126892A1).
Regarding Claim 10, Lee teaches;
A method of actuating a braking system of a scooter traveling on a road by detecting bumps or ruts in the road, comprising the steps of (taught as a control method, paragraph 0019, Claim 9): 
taught as data from a front sensor, element 10); 
collecting data from a second sensor (taught as data from a compensation condition sensor, element 20); 
calculating a road condition factor from data collected from the first sensor and the second sensor (taught as detecting a gradient of the road, paragraph 0043); 
determining whether the road condition factor exceeds a threshold level (taught as determining if the braking force needs to be modified; detecting certain conditions of slope changes the extent of braking, as seen in Fig 2); 
and actuating the braking system to slow the scooter if the threshold level is exceeded (taught as outputting the braking command, paragraph 0059 and 0083).
While Lee does not explicitly teach this method in the context of scooters, it would have been obvious to one of ordinary skill in the art to apply Lee’s invention directed to vehicles, to electric scooters, as the same/functionally similar components would be used and would result in the same expected functionality.
While Lee does not teach; issuing a warning to a rider of the scooter prior to actuating the braking system, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to issue the warning prior to braking so the driver and/or occupants can assess and react to the situation. This allows one to potentially avoid the collision or obstacle, rather than simply driving over it or attempting to brake as much as possible, and potentially decrease the risk of damage and injury as a result, as taught by the NHTSA (1.3.1), and further implemented in Tesla (page 85). 

Regarding Claim 11, Lee teaches;
see Claim 10 rejection). However, Lee does not teach; before actuating the braking system, further comprising the step of: issuing a warning to a rider of the scooter prior to actuating the braking system.
Lee does teach issuing a warning to the rider (Fig 3), however this occurs after actuating the brake system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the order presented in Lee in order to allow the rider to brace oneself prior to actuating the brakes, potentially reducing the risk of falling off the scooter due to sudden deceleration.	

Regarding Claim 12, Lee teaches;
The method of Claim 11 (see Claim 11 rejection) wherein the warning is an audible warning (taught as using an alarm unit, paragraph 0053).

Regarding Claim 13, Lee teaches;
The method of Claim 11 (see Claim 11 rejection) wherein the warning is a visible warning (taught as using a display unit, paragraph 0053).

Regarding Claim 14, Lee teaches;
The method of Claim 10 (see Claim 10 rejection) wherein the road condition factor is a measurement of a distance (taught as detecting a gradient of the road through a change of vehicle height, paragraph 0043).

Regarding Claim 15, Lee teaches;
The method of Claim 14 (see Claim 14 rejection) wherein the first sensor measures a first distance from the first sensor to a specified location in the road forward of the scooter (taught as a front sensor configured to detect object information, paragraph 0011, which includes distance, paragraph 0013).

Regarding Claim 16, Lee teaches;
The method of Claim 15 (see Claim 15 rejection) wherein the second sensor measures a vertical displacement of the scooter due to the condition of the road beneath a front wheel (taught as a compensation condition sensor, which further comprises a vehicle height displacement sensor, paragraph 0016).

Claims 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20190126892A1) as applied to claim 10, and further in view of Akiyama (US20100220550A1).
Regarding Claim 9, Lee teaches;
A method of actuating a braking system of a scooter traveling on a road by detecting bumps or ruts in the road, comprising the steps of (taught as a control method, paragraph 0019): 
measuring a first distance from a first sensor to a specified location in the road forward of the scooter (taught as using a front sensor configured to detect object information, paragraph 0011, which includes distance, paragraph 0013); 
measuring a vertical displacement of the scooter due to a condition of the road beneath the scooter using a second sensor (taught as a compensation condition sensor, which further comprises a vehicle height displacement sensor, paragraph 0016). 
However, Lee does not teach; comparing the first distance to an expected distance defining a distance to a flat portion of a road forward of the scooter; correcting the first distance based upon the vertical displacement of the scooter; calculating a road condition factor, wherein the road condition factor is the difference between the first distance and the expected distance;11H1182417US01 determining whether the road condition factor exceeds a threshold level, wherein the threshold level is a predetermined measure plus or minus the expected distance; and actuating the braking system to slow the scooter if the threshold level is exceeded.
Akiyama teaches; comparing the first distance to an expected distance defining a distance to a flat portion of a road forward of the scooter (taught as determining a peak value of a reflective wave, Fig 3, S1), calculating a road condition factor, wherein the road condition factor is the difference between the first distance and the expected distance (taught as the difference, Fig 3 S3); determining whether the road condition factor exceeds a threshold level (Fig 3, S3), wherein the threshold level is a predetermined measure plus or minus the expected distance (taught as checking the difference between peak value and measured value, Fig 3, S2-S3). 
While Akiyama does not explicitly teach plus or minus the expected distance, it would be obvious to include uncertainty within the threshold due to measurement error and reduce false positives, as is common in statistics and robotics.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison of distances as taught by Akiyama into the system taught by Lee in order to more accurately determine the need for emergency braking; by using a known threshold value, one can quickly compare the current road condition and determine if there are any obstacles or conditions, such as potholes or road gradients, that would require action to avoid. For example, a negative road condition factor could indicate an upwards slope on the road, and should thus have less braking power for an autonomous stop. On the other hand, a positive road condition factor could indicate a downwards slope, which would preferably have more braking power for an autonomous stop, as taught by Lee (Fig 2). Akiyama’s taught road condition factor provides a process for measuring and distinguishing various obstacles and road conditions to expand past the larger objects/vehicles detected by Lee. 
While Lee does not teach; issuing a warning to a rider of the scooter prior to actuating the braking system, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to issue the warning prior to braking so the driver and/or occupants can assess and react to the situation. This allows one to potentially avoid the collision or obstacle, rather than simply driving over it or attempting to brake as much as possible, and potentially decrease the risk of damage and injury as a result, as taught by the NHTSA (1.3.1), and further implemented in Tesla (page 85). 

Regarding Claim 17, Lee teaches;
The method of Claim 16 (see Claim 16 rejection). However, Lee does not teach; wherein the first distance is compared to an expected distance defining a distance to a flat portion of a road forward of the scooter.
Akiyama teaches; wherein the first distance is compared to an expected distance defining a distance to a flat portion (the examiner is interpreting this broadest reasonable interpretation; absent of any specific definition, flatness can refer to nearly any kind of surface if one resolves it enough. For example, the earth looks flat on the ground, but as we know, is actually a sphere) of a road forward of the scooter (taught as determining a peak value of a reflective wave, Fig 3, S1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison of distances as taught by Akiyama into the system taught by Lee in order to more accurately determine the need for emergency braking; by using a known threshold value, one can quickly compare the current road and determine if there are any obstacles, such as potholes or debris, that would require action to avoid.	

Regarding Claim 18, Lee as modified by Akiyama teaches; 
The method of Claim 17 (see Claim 17 rejection). Lee further teaches; wherein the first distance is corrected based upon the vertical displacement of the scooter (taught as estimating the gradient of the road by analyzing the posture of the vehicle, paragraph 0043).

Regarding Claim 19, Lee as modified by Akiyama teaches;
The method of Claim 18 (see Claim 18 rejection). However, Lee does not teach; wherein the road condition factor is the difference between the first distance and the expected distance.
Akiyama teaches; wherein the road condition factor is the difference between the first distance and the expected distance (taught as the difference, Fig 3 S3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison of distances as taught by Akiyama into the system taught by Lee in order to more accurately determine the need for emergency braking; knowing to what extent the measured distance differs from the threshold allows the system to ascertain the kind of obstacle/situation it’s facing, and can react accordingly. For example, a negative road condition factor could indicate an upwards slope on the road, and should thus have less braking power for an autonomous stop. On the other hand, a positive road condition factor could indicate a downwards slope, which would preferably have more braking power for an autonomous stop, as taught by Lee (Fig 2). Akiyama’s taught road condition factor provides a process for measuring and distinguishing various obstacles and road conditions to expand past the larger objects/vehicles detected by Lee.

Regarding Claim 20, Lee teaches;
The method of Claim 19 (see Claim 19 rejection). However, Lee does not teach; wherein the threshold level is a predetermined measure plus or minus the expected distance.
Akiyama teaches; wherein the threshold level is a predetermined measure plus or minus the expected distance (taught as checking the difference between peak value and measured value, Fig 3, S2-S3).
While Akiyama does not explicitly teach plus or minus the expected distance, it would be obvious to include uncertainty within the threshold due to measurement error and reduce false positives, as is common in statistics and robotics.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison of distances as taught by Akiyama into the system taught by Lee in order to more accurately determine the need for emergency braking; by using a known threshold value, one can quickly compare the current road and determine if there are any obstacles, such as potholes or other debris, that would require action to avoid.

Response to Arguments
The applicant's continued assertion that the intended use of the claimed invention, namely sensing bumps and ruts, is insufficient to distinguish it from the prior art. The intended use, as in what exactly the invention is used for (sensing bumps and ruts), is not present in the current claim language, whose language is broad to cover anything involving a measured slope/change in relative elevation in the road (first distances, expected distances, and difference between them). While the applicant asserts that the purpose of the application is to identify bumps and ruts in a flat road on page 6 of the remarks, the very nature of a bump/rut would change the perceived slope of the road.

    PNG
    media_image1.png
    125
    197
    media_image1.png
    Greyscale

It should be clear that measuring the slope of the road [yellow] and a bump/rut [red] results in a different slope. A flat road’s slope should be 0, while a bump/rut in the road inherently would be at a different height relative to the surrounding road, resulting in a perceived change in slope.

The applicant continues to express confusion as to why there intended use of detecting bumps/ruts is not significantly different from the cited prior art. As explained above, a bump/rut inherently involves some change of slope in the road. Thus, detecting the slope of the road as taught by Lee, would be able to detect the variations in the road from bumps/ruts. The structure required to perform the method is the same in both instances, and would require no modification. Even though Lee does not explicitly teach detecting a bump/rut, Lee as modified by Akiyama does react in the same manner as the current application apart from designating the slope change as a bump/rut. Because there is no difference in the method or the effective structure between the current application and Lee, one of ordinary skill in the art would be able to implement the techniques taught by Lee and Akiyama into a scooter system to accomplish the current applications intended use. The examiner encourages the applicant to incorporate a substantial structural difference [such that Lee or Akiyama would be incapable of performing the method as claimed] or include further information about the designation of bumps/ruts that requires further methods [such that Lee or Akiyama would be incapable of performing the method as claimed]. 

The applicant argues on pages 6-7 of the remarks that because Akiyama requires a linear distance calculation, and the current application does not, that the claimed method is patentably distinct from Akiyama. The examiner thanks the applicant for clarifying the meaning of not requiring a linear distance calculation. As the examiner interprets the explanation, the intent is such that the sensor is expecting a value to be read, which corresponds to the distance to the road. When the measurement changes, the measurement is compared to the expected value (with a threshold of variability), where a positive result [measurement exceeds the threshold] indicates a rut, while a negative result indicates a bump. This comparison is a kind of calculation to determine the distance, but without determining the magnitude of the distance apart from exceeding a threshold.

The applicant amended the claim language of the independent claims to explicitly require providing an alert before enacting the brakes. As previously presented, a report from the NHTSA describes that very same sequence as provided by the applicant. Considering this is a standard of the technology, as provided by NHTSA, and there would be no expectation that the method would not work when taken in that minor variation of order, one of ordinary skill in the art would have motivation and ability to modify what was taught by Lee. For additional evidence and motivation, the examiner has provided the Tesla S 2016 Manual, which teaches the forward collision warning occurring prior to actuating the brakes (page 85).

The applicant argues on page 7 of the remarks that claims 17-20 are patentable for the same reasons given for claim 9. In light of the above rejections, this argument is rendered moot.

The applicant argues on page 7-8 of the remarks that the road condition factor is substantially different from measuring the slope of the road, that the prior art cannot render claim 9 of the present application obvious if the prior art requires steps and calculations to be operational that are not required by the application. In the present claim language, there is no significant difference between, as claimed measuring a distance, comparing it to an expected distance, and determining whether it is larger than a threshold difference from that expected distance, and measuring the slope, which consists of measuring a distance, comparing it to an expected value, and determining if there is a positive or negative slope [or, as described in the present application, a rut or bump] based on the difference, as taught by Lee. The difference in calculation amounts to whether the number matters [Lee, which also determines a magnitude of the slope], or only the sign of the result matters [present application, which merely identifies whether a bump/rut is present and reacts the same regardless of whether the bump is a few inches or a few meters].

The applicant argues on page 8 of the remarks that claims 11-16 are patentable for the same reasons given for claim 10. In light of the above rejections, this argument is rendered moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662